Order of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about March 28, 2008, which, insofar as appealed from, after a dispositional hearing on remand from this Court (43 AD3d 343 [2007]), terminated respondent father’s parental rights to the subject child and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding that the termination of respondent’s parental rights was in the best interests of the child was supported by the evidence, including testimony at the hearing showing that the child, who at the time of the hearing was several months shy of her 14th birthday, wished to be adopted by her current foster family and that they also wish to adopt her. The child has also been able to visit with her siblings and maintain a meaningful relationship with them while living with the foster family (see Matter of Jaiheem M.S., 62 AD3d 569, 570 [2009]; Matter of Victoria Marie P., 57 AD3d 282, 283 [2008], lv denied 12 NY3d 706 [2009]), and respondent has failed to take the necessary steps to complete any of the service plan goals laid out for him by the agency. Concur—Tom, J.E, Friedman, Moskowitz, Freedman and Abdus-Salaam, JJ.